Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “a first number of sheet products,” in line 8.  The specifications and the claim disclose the sheet products as a number of sheet products with no distinction as to what specifically is a first number of sheet products.  A first number of sheet products as recited can be construed to mean zero or an infinite quantity of sheet products.  The limitations as recited are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Similar issue in claim 5.  Appropriate clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Case (US 2010/0114366 A1) in view of Degasperi (US 5,097,981) and further in view of Waite (US 2,542,067).

Referring to claim 1 and method claim 13.  Case discloses a dispenser (300; Figure 3) for sheet products (250; Figure 2), comprising:
a housing (110) having a space inside (interior of 110) for accommodating a stack of sheet products (250),  wherein the housing includes a dispensing opening (140) for dispensing a sheet product (250) from a front of the stack (252; Figure 2); and
an electronic controller (controller; Para. [0043]), the controller being configured to receive a pullout signal indicating (detection of a hand object by sensor 150 as in Para. [0043] or the dispensing operations sided by a signal from a micro-switch or sensor 150 which detects the presence and subsequent removal napkins Para. [0044]) 
wherein the controller (controller; Para. [0043]) is further configured to receive a low-level signal (no specific sensor is shown however the controller is cited for checking existing product levels for dispensing operations; Para. [0064]) indicating that an amount of sheet products left within (checks product level prior to actuating) the housing (110). 

Case does not disclose upon receiving said pull-out signal, to send out a drive signal to transfer a first number of sheet products from the front of the stack into a presentation position.
Degasperi disclose a point of purchase coupon dispenser (101; Figure 2) wherein a controller (7 and 8) upon receiving said pull-out signal, to send out a drive signal to transfer a first number of sheet (a first number construed as a single sheet) products from the front of the stack into a presentation position (This results in a "coupon/no coupon" indication from the sensor 107. In the event that a coupon is still in the exit slot (see, e.g., FIG. 1), the sensor 107 will indicate a "coupon" to the motor control timer 6 and the motor 4f will not be turned on and no additional coupon will be dispensed. In the event that no coupon is in the exit slot (see, e.g. FIG. 3a), then the sensor 107 will send a "no coupon" signal to the motor power control timer 6 and this module will turn on the motor 4f for a pre-set length of time to eject a coupon from the coupon tray 3, Col. 7 lines 8-20).



Case is view of Degasperi do not disclose wherein sheet products remaining within the housing has been reduced to below a predetermined level and, upon receiving said low-level signal, to enter into a low-level mode in which the sending of the drive signal in response to the pull-out signal is disabled.

Waite disclose a dispenser (Figure 1) wherein the quantity of product remaining has been reduced to below a predetermined level (the remaining predetermined level of products remaining in the housing is configured to be zero; depleted; empty level) and, upon receiving said low-level signal (signal from a feeler), to enter into a low-level mode in which the sending of the drive signal in response to the pull-out signal is disabled (feeler means being adapted to control a switch in said motor circuit and so arranged that when the last reserve stack of cups is moved into the feeding position and has 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Case in view of Degasperi to have included determining the quantity of articles has been reduced to below a predetermined level and, upon receiving said low-level signal, to enter into a low-level mode in which the sending of the drive signal in response to the pull-out signal is disabled as taught by Waite because disabling the dispensing process when the contained articles are depleted would prevent the actuating the dispensing process when no articles remain.

Referring to claim 2.  Case discloses a dispenser (300; Figure 3) for sheet products (250; Figure 2) comprising a low-level detector (no specific sensor is shown however the controller is cited for checking existing product levels for dispensing operations; Para. [0064]) for providing the low-level signal (send a detected product level) to the controller (controller; Para. [0043]).

Referring to claim 11.  Case discloses a dispenser (300; Figure 3) for sheet products (250; Figure 2) comprising a transfer device (220; Para. [0045]) for transferring one or more products from the front of the stack (252) into the presentation position (on tray 230 and through 140) by advancing at least a first portion of the respective product (first to be dispensed sheet 252) through the dispensing opening (140).

Referring to claim 12.  Case discloses a dispenser (300; Figure 3) for sheet products (250; Figure 2) 
comprising an actuator (225) for activating the transfer device (220; Para. [0045]), wherein the electronic controller (controller; Para. [0043]) is configured to send out, upon receiving said pull-out signal (actuation signal form sensor 150), a drive signal to the actuator (actuate member 225) so as to activate the transfer device to transfer a number of sheet products (252) from the front of the stack into the presentation position (on tray 230 and through 140).

Referring to 16.  Case discloses a dispenser (300; Figure 3) for sheet products (250; Figure 2), comprising:
upon detection of the operation of a user operable command element (user hand signal detected by member 150; Figure 1), the controller is made to receive to receive request signal (as signal to actuate the actuation), and 
upon receiving said product request signal (after receiving signal to actuate the actuation), the controller sends out a drive signal to transfer a second number of sheet products (the second number is equal to the first number of sheets) from the front of the stack (252) into the presentation position (through 140).


s 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Case (US 2010/0114366 A1) in view of Degasperi (US 5,097,981) in view of Waite (US 2,542,067) and further in view of Overhultz (US 8,823,521).

Referring to claims 3 and 19.  Case discloses a dispenser (300; Figure 3) for sheet products (250; Figure 2) comprising a backing element (320; Figure 3) biasing the stack of sheet products (250) towards the dispensing opening (140), the backing element (320; Figure 3) moving towards (340) the dispensing opening (140).

Case in view of Degasperi and Waite do not specifically disclose wherein the low-level detector is configured to detect displacement of the backing element.

Overhultz disclose a method of detecting out of stock of low stock alert in a biasing dispensing system (see Figure 3 and 8) wherein upon depletion of the products (304; Figure 3) from the stack; wherein the low-level detector (314; Figure 3) is configured to detect displacement of the backing element (302) into a predetermined position (position of 302 above detector 314) which is associated with the predetermined level of remaining sheet products (Overhultz discloses the placement of detector 302 or (812; Figure 8) at a position where at least one article remains in the dispenser and the pusher communicates the level information to a controller see Figure 8).

. 

Claims 4, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Case (US 2010/0114366 A1) in view of Degasperi (US 5,097,981) in view of Waite (US 2,542,067) and further in view of Kringel (US 5,083,765).

Referring to claim 4, method claim 14 and 20.  Case in view of Degasperi and Waite do not disclose comprising a visual signal when entering the low level mode. 

Kringel disclose a method of low level coupon detection (Figure 1) wherein the controller (210; Figure 2) is further configured to activate an alarm signal, comprising a visual signal when entering the low-level mode (Controls are included to discourage excessive coupon removals, provide for visually flashing indications and warnings for low coupon level and low battery power level; Col.2 line 45).

.

Claims 5-9, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Case (US 2010/0114366 A1) in view of Degasperi (US 5,097,981) in view of Waite (US 2,542,067) and further in view of Gergek (US 2002/0033405 A1).

Referring to claims 5,  method claims 15.  Case in view of Degasperi and Waite do not specifically disclose the dispenser further comprises a first user interface 
Gergek disclosed a sheet dispenser (10; Figure 1) wherein the dispenser (10) further comprises a first user interface (24; regarding claim 7; comprising a second user interface when member 24 is switched to a different number of sheet setting) which is connected to the controller (97; Figure 11) for pre-selecting the number of sheet products (24) to be transferred into the presentation position (at location 18) in response to said pull-out signal (a signal set by user via 24 and sent to an operating controller to place the predetermined number of sheet requested in tray 18).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Case in 

Referring to 6.  Case discloses a dispenser (300; Figure 3) for sheet products (250; Figure 2), comprising:
a user operable command element (150; Figure 1) configured to send a product request signal to the controller upon operation by the user (articles are dispensed when proximity sensor 150 is activated by a user’s hand is detected), the controller (controller; Para. [0043]) being configured to send out, upon receiving said product request signal (by 150), a drive signal to transfer a second number (the second number is equal to the first number of sheets) of sheet products (actuates the dispensing of sheets) from the front of the stack (252) into the presentation position (through 140).

Regarding claims 7,17; Gergek disclosed a sheet dispenser (10; Figure 1) wherein the dispenser (10) comprises a second user interface (24; comprising a second user interface when member 24 is switched to a different number of sheet setting) which is connected to the controller for pre-selecting a second number of sheet products (such 

Referring to claim 8,18.  Gergek disclosed a sheet dispenser (10; Figure 1) wherein the second user interface is integrated with the first user interface (dial 24 comprises a plurality of user interface settings to selectively dispense a selectable number of sheets per actuation). 

Regarding claim 9, Gergek disclosed a sheet dispenser (10; Figure 1) wherein the second number of sheet products (24; comprising a second user interface when member 24 is switched to a different number of sheet setting) is selectable independent from the first mentioned number of sheet products (such as 1-7 sheet to be dispensed at one time; see selectable dial 24 in Figure 1, Gergek).

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Case (US 2010/0114366 A1) in view of Degasperi (US 5,097,981) in view of Waite (US 2,542,067) in view of Gergek (US 2002/0033405 A1) and further in view of Overhultz (US 8,823,521)

Referring to claim 10.  Overhultz disclose a method of detecting out of stock of low stock alert in a biasing dispensing system (see Figure 3 and 8) wherein the controller (210; Figure 2) is configured to send out a drive signal to the actuator (to 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Case in view of Degasperi, Waite and Gergek to have continued dispensing articles irrespective of whether the controller is in the low-level mode as taught by Overhultz because all articles in the dispenser after the low-level mode is actuated will continue to be dispensed until no articles remain thus assuring all of the housed product in the dispenser is dispensed and while reducing the time in which the dispenser is in the non-dispensing mode.
Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive. See modified rejections cited above.
Applicant’s response clarifies the drawing objections cited in the Non final action dated 10/23/2021 thus, the objections are withdrawn.
Pertaining to the arguments in the remarks, applicant argues the modified limitations along with the rest of the claim 1 “wherein the controller is further configured to receive a low-level signal indicating that an amount of sheet products remaining within the housing has been reduced to below a predetermined level and, upon receiving said low-level signal, to enter into a low-level mode in which the sending of the drive signal in response to the pull-out signal is disabled” are not disclosed by the cited references.

Secondary reference of Degasperi discloses a point of purchase coupon dispenser wherein a controller detects whether a coupon has been removed from the presentation position thus indicating a pull out signal when the coupon is removed. The pull out signal is sent to the controller which in turn actuates a motor to replace the removed coupon in the presentation position. 
Secondary reference of Waite discloses when the quantity of product remaining has been reduced to below a predetermined level, for example zero articles remaining in the dispenser, the controller to enter into a low-level mode in which the sending of the drive signal in response to the pull-out signal is disabled since there in product remaining.
It is suggested the applicant further amend the claims such that the low level signal cannot be construed to refer to an empty dispenser and further clearly recite such that a certain quantity of product remains to enter into a low-level mode to disable 
the response to the pull-out signal.   Such modification would be considered favorably.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/Primary Examiner, Art Unit 3651